 552319 NLRB No. 75DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Further, the Petitioner's motion to cite supplemental authority isgranted.2The Employer's request for oral argument is denied as therecord, the Petitioner's request for review, and the Employer's oppo-
sition adequately present the issues and the positions of the parties.3114 S.Ct. 1778 (1994).4Alternatively, the Employer contended that the petition should bedismissed because of alleged supervisory taint in the entire election
process, and particularly, in the solicitation of the authorization cards
in support of the Petitioner's showing of interest. The Regional Di-
rector found that there was no merit to these assertions. (See original
Decision and Direction of Election, pp. 7±8 fn. 5.) There was no re-
quest for review of this issue.Beverly California Corporation d/b/a MorganManor Nursing and Rehabilitation Center andDistrict 1199, the Health Care and Social Serv-
ice Union, SEIU, AFL±CIO, Petitioner. Case 6±RC±10763October 31, 1995DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn November 16, 1994, the Regional Director forRegion 6 issued a Supplemental Decision, Order Re-
voking Certification of Representative, and Direction
of Election, in which he found that the Employer's li-
censed practical nurses (LPNs) are statutory super-
visors within the meaning of Section 2(11) of the Act.
Further, the Regional Director found that the certifi-
cation issued September 9, 1992, must be revoked and
a new election directed as the unit no longer is coex-
tensive with the unit which voted in the original elec-
tion.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board's Rules and Regula-
tions, the Petitioner filed a timely request for review
of the Regional Director's action, maintaining that the
Regional Director erred in determining that the exclu-
sion of the LPNs from the unit previously certified re-
sulted in such a significant change in the character and
scope of the unit as to warrant the revocation of the
certification and the direction of a new election.The Petitioner contends that the Board should re-verse the Regional Director's actions and simply issue
an order amending the certification. By Order dated
April 12, 1995, the Board granted the Petitioner's re-
quest for review.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.2The Board has considered the entire record in thiscase, and has decided, contrary to the Regional Direc-
tor, to reinstate the Petitioner's certification, amend
that certification specifically to exclude the Employer's
LPNs, and vacate the election directed by the Regional
Director's Supplemental Decision and Order.The facts are not in dispute. On July 13, 1992, theRegional Director issued a Decision and Direction of
Election, in which he found that the LPNs were not
statutory supervisors within the meaning of Section
2(11) of the Act, based on well-established Board
precedent. Accordingly, the Employer's 16 LPNs wereincluded in the service and maintenance unit found ap-propriate. Thereafter, the Employer filed a timely re-
quest for review. The Board denied the request for re-
view on August 27, 1992, and the election was con-
ducted as scheduled. The results of the election, in
which approximately 82 employees were eligible to
vote, were: 55 votes cast for Petitioner and 20 votes
cast against the participating labor organization. There
were three challenged ballots, a number insufficient to
affect the outcome of the election. No objections were
filed, and the Petitioner was certified as the exclusive
collective-bargaining representative on September 9,
1992.Subsequently, the Employer filed a motion for re-consideration, which was granted on May 16, 1993.
The Board affirmed the Regional Director's Decision
and Direction of Election on May 11, 1994, relying on
the analysis set forth in Northcrest Nursing Home, 313NLRB 491 (1993). Shortly thereafter, however, the Su-
preme Court rejected the Board's analysis in that case
in NLRB v. Health Care & Retirement Corp.,3and theEmployer filed a second motion for reconsideration.
The Employer's motion was granted on August 4,
1994, and the case was remanded to the Regional Di-
rector for reconsideration consistent with the Supreme
Court's decision.At the reopened hearing, the parties stipulated thatthe LPNs, at all times relevant, were statutory super-
visors as they direct employees in the performance of
their duties in other than a routine manner in the inter-est of the Employer. Accordingly, the Regional Direc-
tor found that the LPNs must be excluded from the
unit as mandated by Section 2(3) of the Act; and fur-
ther, that it was necessary to determine whether the
certification previously issued should be amended to
exclude the LPNs or whether that certification must be
revoked and a new election directed inasmuch as the
unit is no longer coextensive with the unit which voted
in the original election.The Petitioner maintained that the Board simplyshould amend the certification to exclude the LPNs,
while the Employer contended that the change in the
size and composition or scope of the unit, which re-
sulted from the removal of the LPNs, denied the non-
supervisory unit employees the opportunity to make an
informed choice when they voted.4The Regional Director found that the exclusion ofthe 16 LPNs from the unit, which numbered approxi-
mately 82 preelection, resulted in a 20-percent reduc-VerDate 12-JAN-9913:16 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31975apps04PsN: apps04
 553MORGAN MANOR NURSING & REHABILITATION CENTER5743 F.2d 136 (2d Cir. 1984), denying enf. 268 NLRB No. 175(Feb. 27, 1984) (not reported in bound volumes).6NLRB v. Lorimar Productions, Inc., 771 F.2d 1294, 1300±1302(9th Cir. 1985), denying enf. 270 NLRB 18 (1984); NLRB v. Par-sons School of Design, 793 F.2d 503, 507 (2d Cir. 1986), denyingenf. 275 NLRB 173 (1985).7See also Parsons School of Design. In that case, although thepostelection unit was reduced only about 10 percent, the Second Cir-
cuit found that the nature of the change in the scope of the unit (i.e.,
the exclusion of the full-time faculty members from a combined
preelection unit of full-time and part-time faculty members) was of
special significance as ``the full-time faculty members, unlike the
part-timers, are committed primarily to their academic careers.'' 793
F.2d at 507.8We note that our calculation of the percentage of the reductionin the size of the unit here, in fact, is identical to the reduction in
Toledo Hospital, i.e., approximately 19.5 percent, just slightly lessthan the 20 percent found by the Regional Director.9Further, we note that it is not necessary to speculate as to theimpact, if any, on unit employees due to the late exclusion of the
LPNs, for even though the parties' limited stipulation established su-
pervisory authority for the purposes of statutory exclusion from the
unit, it does not demonstrate that the LPNs possess and/or exercise
the authority to discipline, evaluate, or otherwise affect the employ-
ment status of the remaining bargaining unit employees.10This decision renders the Petitioner's motion to stay the electionmoot.tion in the size of the unit, postelection; and that thatamount, particularly when combined with other factors,
constituted a significant reduction in the preelection
size of the unit. Furthermore, the Regional Director
found that their removal signified a major change in
the scope and character of the postelection unit, as the
LPNs were named specifically in the preelection unit
description, and as described in the original Decision
and Direction of Election, they play a central role in
the function of the facility. Thus, the remaining unit
employeesÐmore than half of whom are the 46 nurs-
ing aides who work directly beside and under the
LPNs on a daily basisÐwent into the election with the
expectation that the LPNs would be part of the unit.Accordingly, even though the election results werenot particularly close, the Regional Director found that
the previously issued certification must be revoked and
a new election must be directed in order for the re-
maining employees to make a choice as to whether
they desire to be represented by the Petitioner in the
smaller unit. In so concluding, the Regional Directorrelied on the Second Circuit's decision in HamiltonTest Systems v. NLRB,5and similar cases.6We disagree with the Regional Director, and findthat he erred in revoking the certification and in direct-
ing a new election. Further, we find the decisions he
relied on to be clearly distinguishable from the instant
case.In Hamilton Test Systems, an election was directedin a facilitywide unit of 31 employees in five classi-
fications. As in this case, the election was held and the
ballots were impounded, pending the parties' requests
for review. On review, the Board found that a smaller
unit was appropriate; thus, the postelection unit was re-
duced by 50 percentÐto 14 employees, and the num-
ber of classifications included in the unit was de-
creased from five to three. Similarly, in Lorimar Pro-ductions, the unit was reduced by approximately 40-percent postelection, from 17 employees in two classi-
fications to 11 employees in one classification.7In contrast, in this case, the exclusion of one classi-fication from a facilitywide service and maintenance
unit comprised of employees in nine other specifically
named classifications, represents a numerical change
which we, contrary to the Regional Director, do not
view as signifying a sufficient change in unit size to
warrant setting aside of the election. See Toledo Hos-pital, 315 NLRB 594 (1994).8Further, we find that the scope and character of thepetitioned-for preelection unit in this case remains es-
sentially the same postelection. The Petitioner sought
to represent a broad service and maintenance unit ex-
cluding, inter alia, ``supervisors as defined in the
Act''; and the stipulation entered into by the parties at
the reopened hearing established that, ``at all times rel-
evant,'' the LPNs were statutory supervisors. Thus, the
acceptance of this stipulation, as the Regional Director
properly found, mandates that the LPN classification
be excluded from the bargaining unit in order to con-
form the unit to the statute. It is clear, however, that
scope and character of the unit have not changed to
any significant extent, and that unit remains the service
and maintenance unit petitioned-for originally.9ToledoHospital, supra.Lastly, as the Regional Director found, the results ofthe election in this case were not close. As the tally
showed, the Petitioner won by a margin of 35 votesÐ
55±20 with 3 nondeterminative challenged ballots. In
the cases relied on by the Regional Director, a change
of one to four votes would have altered the outcome
of the elections. Even assuming arguendo, that all 16
LPNs in this case voted for the Petitioner, the removal
of the LPNs' votes from the tally still leaves the Peti-
tioner with a 19-vote winning margin in the post-
election unit.Accordingly, for the above reasons, the Regional Di-rector's Supplemental Decision and Order Revoking
the Certification of Representation is reversed, the Di-
rection of Election of vacated, and the case is re-
manded to the Regional Director for further appro-
priate action including the amending of the certifi-
cation to exclude the LPNs.10VerDate 12-JAN-9913:16 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31975apps04PsN: apps04
